PER CURIAM.
Petitioner is hereby granted a belated appeal of the court’s February 15, 2013, order denying his third motion for post-conviction relief entered in Nassau County case number 10-500-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WOLF, VAN NORTWICK, and ROWE, JJ., concur.